

SECOND AMENDMENT
TO
CREDIT AGREEMENT


THIS SECOND AMENDMENT TO CREDIT AGREEMENT (this “Second Amendment”) is entered
into and effective as of the Second Amendment Closing Date (as defined below)
among ENERJEX RESOURCES, INC., a Nevada corporation (“Parent”), ENERJEX KANSAS,
INC. (f/k/a Midwest Energy, Inc.), a Nevada corporation (“EnerJex Kansas”) and
DD ENERGY, INC., a Nevada corporation (“DD Energy”) (collectively, “Borrowers”)
and TEXAS CAPITAL BANK, N.A., a national banking association, as a Bank, L/C
Issuer and Administrative Agent (in such latter capacity and together with its
successors and permitted assigns in such capacity the “Administrative Agent”),
and the several banks and financial institutions from time to time parties to
the Credit Agreement, as defined below (the “Banks”).  Capitalized terms used
but not defined in this Second Amendment have the meaning given them in the
Credit Agreement.
 
RECITALS
 
A.           Borrowers, Administrative Agent, L/C Issuer and Banks entered into
that certain Credit Agreement dated as of July 3, 2008 (as amended by that
certain Letter Agreement dated July 3, 2008, that certain Letter Agreement dated
May 15, 2009, that certain First Amendment to Credit Agreement dated August 18,
2009, and as further amended, modified or supplemented, the “Credit Agreement”).
 
B.           Borrowers, Administrative Agent, L/C Issuer and Banks have agreed
to amend the Credit Agreement, subject to the terms and conditions of this
Second Amendment.
 
AGREEMENT
 
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are acknowledged, the undersigned hereby agree as follows:
 
I.           Amendments to Credit Agreement.
 
Article I, Definitions, of the Credit Agreement is hereby amended by adding the
following definitions in their proper alphabetical order:
 
“Second Amendment” means the Second Amendment to Credit Agreement dated as of
the Second Amendment Closing Date by and between Borrowers, Administrative
Agent, L/C Issuer and Banks.
 
“Second Amendment Closing Date” means January 13, 2010.
 
Section 2.04, Borrowing Base Determination, of the Credit Agreement is hereby
amended by replacing the text in Subsection (a) thereof with the following text:

 
 

--------------------------------------------------------------------------------

 

“(a) The Borrowing Base in effect as of the Second Amendment Closing Date is
$6,746,000 relative to the Proved Reserves attributable to the Borrowing Base
Oil and Gas Properties and the Monthly Borrowing Base Reduction is $55,000.  The
Borrowing Base shall be automatically reduced on the first day of each month by
the Monthly Borrowing Base Reduction beginning February 1, 2010.  The Borrowing
Base and the Monthly Borrowing Base Reduction shall be re-determined from time
to time pursuant to the provisions of this Section.”
 
Section 7.12(b), Senior Funded Debt to EBITDA Ratio, of the Credit Agreement is
hereby amended by replacing the text of such section with the following text:
 
“(b)  Senior Funded Debt to EBITDA Ratio.  For the quarterly period ending
December 31, 2009, permit the ratio of Senior Funded Debt to Borrowers’ and
their Subsidiaries’ consolidated EBITDA for that preceding quarter to be greater
than 6.25:1.00; or for the quarterly period ending March 31, 2010, permit the
ratio of Senior Funded Debt to Borrowers’ and their Subsidiaries’ consolidated
EBITDA for that preceding quarter to be greater than 5.75:1.00; or for the
quarterly period ending June 30, 2010, permit the ratio of Senior Funded Debt to
Borrowers’ and their Subsidiaries’ consolidated EBITDA for that preceding
quarter to be greater than 5.25:1.00; or for the quarterly period ending
September 30, 2010, permit the ratio of Senior Funded Debt to Borrowers’ and
their Subsidiaries’ consolidated EBITDA for that preceding quarter to be greater
than 4.75:1.00; or permit, as of the last day of each fiscal quarter ending
after September 30, 2010, the ratio of Senior Funded Debt as of such date to
Borrowers’ and their Subsidiaries’ consolidated EBITDA for the 12 month period
ending on such date to be greater than 4.25:1.00.  For the purpose of
calculating the foregoing ratio, EBITDA will be annualized by: (i) multiplying
by 4 for the three-month period ending December 31, 2009, (ii) multiplying by 2
for the six-month period ending March 31, 2010, and (iii) multiplying by 1.33
for the nine-month period ending June 30, 2010.  For the twelve-month period
ending September 30, 2010, and for each period thereafter, EBITDA will be
calculated based on actual EBITDA for the previous four fiscal quarters.
 
Section 7.12(c), Interest Coverage Ratio, of the Credit Agreement is hereby
amended by replacing the text of such section with the following text:
 
“(c)  Interest Coverage Ratio. Permit, as of the fiscal quarter ending on
December 31, 2009 and the last day of each fiscal quarter thereafter, the ratio
of Borrowers’ and their Subsidiaries’ consolidated EBITDA to Interest Expense
for the 12 month period ending on such date to be less than 2.50:1.00; provided
that for the purpose of calculating the foregoing ratio, each of EBITDA and
Interest Expense will be annualized by: (i) multiplying by 4 for the three-month
period ending December 31, 2009, (ii) multiplying by 2 for the six-month period
ending March 31, 2010, and (iii) multiplying by 1.33 for the nine-month period
ending June 30, 2010.  For the twelve-month period ending September 30, 2010,
and for each period thereafter, each of EBITDA and Interest Expense will be
calculated based on actual EBITDA and Interest Expense, respectively, for the
previous four fiscal quarters.
 
II.           Conditions.  This Second Amendment is subject to satisfaction of
the following conditions precedent:
 
(a)           this Second Amendment has been executed and delivered by all
parties hereto;

 
2

--------------------------------------------------------------------------------

 

(b)           on or before the Second Amendment Closing Date, Borrowers shall
have paid to Administrative Agent, in immediately available funds, an
engineering fee in the amount of $2,500 in accordance with Section 2.08(c) of
the Credit Agreement; and


(c)           Borrowers deliver to Administrative Agent such other documents as
Administrative Agent reasonably requests.
 
III.          Representations, Warranties and Covenants.  Borrowers represent
and warrant to Administrative Agent and Banks that (a) they possess all
requisite power and authority to execute, deliver and comply with the terms of
this Second Amendment, (b) this Second Amendment has been duly authorized and
approved by all requisite corporate action on the part of the Borrowers, (c) no
other consent of any Person (other than Administrative Agent and Banks) is
required for this Second Amendment to be effective, (d) the execution and
delivery of this Second Amendment does not violate their organizational
documents, (e) the representations and warranties in each Loan Document to which
they are a party are true and correct in all material respects on and as of the
Second Amendment Closing Date as though made on the Second Amendment Closing
Date, (f) they are in full compliance with all covenants and agreements
contained in each Loan Document to which they are a party, (g) no Event of
Default or Default has occurred and is continuing, and (h) except as may be
addressed in this Second Amendment, no exhibit or schedule to the Credit
Agreement is required to be supplemented, amended or modified in connection with
the transactions contemplated by this Second Amendment or any other matters
occurring prior to the Second Amendment Closing Date.  In particular, but
without limiting the generality of the foregoing, Exhibit A attached to the
Credit Agreement, as amended by this Second Amendment or any prior amendment,
describes all of Borrower’s Borrowing Base Oil and Gas Properties.  The
representations and warranties made in this Second Amendment shall survive the
execution and delivery of this Second Amendment.  No investigation by
Administrative Agent or any Bank is required for Administrative Agent or any
Bank to rely on the representations and warranties in this Second Amendment.
 
IV.          Scope of Amendment; Reaffirmation; Release.  All references to the
Credit Agreement shall refer to the Credit Agreement as amended by this Second
Amendment.  Except as affected by this Second Amendment, the Loan Documents are
unchanged and continue in full force and effect.  However, in the event of any
inconsistency between the terms of the Credit Agreement (as amended by this
Second Amendment) and any other Loan Document, the terms of the Credit Agreement
shall control and such other document shall be deemed to be amended to conform
to the terms of the Credit Agreement.  Borrowers hereby reaffirm their
obligations under the Loan Documents to which they are a party to and agree that
all Loan Documents to which they are a party to remain in full force and effect
and continue to be legal, valid, and binding obligations enforceable in
accordance with their terms (as the same are affected by this Second
Amendment).  Borrowers hereby release, discharge and acquit Administrative
Agent, L/C Issuer and Banks from any and all claims, demands, actions, causes of
action, remedies, and liabilities of every kind or nature (including without
limitation, offsets, reductions, rebates, or lender liability) arising out of
any act, occurrence, transaction or omission occurring in connection with the
Credit Agreement and the other Loan Documents prior to the Second Amendment
Closing Date.

 
3

--------------------------------------------------------------------------------

 

V.           Miscellaneous.
 
(a)           No Waiver of Defaults.  Except as expressly provided for herein,
this Second Amendment does not constitute (i) a waiver of, or a consent to, (A)
any provision of the Credit Agreement or any other Loan Document, or (B) any
present or future violation of, or default under, any provision of the Loan
Documents, or (ii) a waiver of Administrative Agent’s or any Bank’s right to
insist upon future compliance with each term, covenant, condition and provision
of the Loan Documents.
 
(b)           Form.  Each agreement, document, instrument or other writing to be
furnished to Administrative Agent under any provision of this Second Amendment
must be in form and substance satisfactory to Administrative Agent and its
counsel.
 
(c)           Headings.  The headings and captions used in this Second Amendment
are for convenience only and will not be deemed to limit, amplify or modify the
terms of this Second Amendment, the Credit Agreement, or the other Loan
Documents.
 
(d)           Costs, Expenses and Attorneys’ Fees.  Borrowers agree to pay or
reimburse Administrative Agent on demand for all its reasonable out-of-pocket
costs and expenses incurred in connection with the preparation, negotiation, and
execution of this Second Amendment, including, without limitation, the
reasonable fees and disbursements of Administrative Agent’s counsel.
 
(e)           Successors and Assigns.  This Second Amendment shall be binding
upon and inure to the benefit of each of the undersigned and their respective
successors and permitted assigns.
 
(f)           Multiple Counterparts.  This Second Amendment may be executed in
any number of counterparts with the same effect as if all signatories had signed
the same document.  All counterparts must be construed together to constitute
one (1) and the same instrument.  This Second Amendment may be transmitted and
signed by facsimile or portable document file (pdf).  The effectiveness of any
such documents and signatures shall, subject to applicable law, have the same
force and effect as manually-signed originals and shall be binding on Borrowers,
Administrative Agent, L/C Issuer and Banks.  Administrative Agent may also
require that any such documents and signatures be confirmed by a manually-signed
original; provided that the failure to request or deliver the same shall not
limit the effectiveness of any facsimile document or signature.
 
(g)           Governing Law.  THIS SECOND AMENDMENT AND THE OTHER LOAN DOCUMENTS
MUST BE CONSTRUED, AND THEIR PERFORMANCE ENFORCED, UNDER TEXAS LAW.
 
(h)           Entirety.  The Loan Documents (as amended hereby) Represent the
Final Agreement By and Among Borrowers, Administrative Agent, L/C Issuer and
Banks and May Not Be Contradicted by Evidence of Prior, Contemporaneous, or
Subsequent Oral Agreements by the Parties.  There Are No Unwritten Oral
Agreements between the Parties.
 
(Signature pages follow)

 
4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Second Amendment is executed effective as of the Second
Amendment Closing Date.
 

 
BORROWERS:
     
ENERJEX RESOURCES, INC.
     
By:
[sig.jpg]
   
Steve Cochennet
   
Chief Executive Officer
     
ENERJEX KANSAS, INC.
     
By:
[sig.jpg]
   
Steve Cochennet
   
Chief Executive Officer
     
– and –
     
DD ENERGY, INC.
     
By:
[sig.jpg]
   
Steve Cochennet
   
Chief Executive Officer



Signature Page to Second Amendment

 
 

--------------------------------------------------------------------------------

 



 
ADMINISTATIVE AGENT, L/C ISSUER
AND BANKS:
     
TEXAS CAPITAL BANK, N.A.,
 
as Administrative Agent, L/C Issuer and
 
a Bank
       
By:
/s/ Jonathan Gregory
   
Jonathan Gregory,
   
Executive Vice President



Signature Page to Second Amendment

 
 

--------------------------------------------------------------------------------

 